DETAILED ACTION

1.  Claims 1-19 are presented for examination.

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The claims are more directed to:  Method For Managing A Software-Defined Data Center Implementing Redundant Cloud Management Stacks With Duplicate API Calls Processed In Parallel. 

3.  After the Title, there is no reference to an earlier United Stated Patent herein mentioned below.

4.  The applicant should always use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

5.  A non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Berg 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998), 195 F.3d 1322, 1326, 52 USPQ2d (Fed. Cir. 1999), Eli Lilly CAFC on petition for rehearing En Banc (58 USPQ2d 1869).

6.  A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321 (c) may be used to overcome an actual or provisional rejection based on a non-statutory based double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C.F.R. 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. 3.73(b).

7.  Claims 1-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of United States Patent US 10,404,786 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the United States Patent claims(s) contain every element of the instant application and as 

8.  The grounds for rejections, and rejections, under obviousness-type double patenting, above, in the examiner’s prior Office Action, mailed 29 September 2020, continue and are each hereby incorporated in this FINAL Office Action by reference.

9.  The applicant argued the grounds for rejections, and rejections, under obviousness-type double patenting, above, in his 29 December 2020 response by stating in substance that claims 1-19 were rejected under the judicially created doctrine of double patenting. Specifically, the Office action states that claims 1-19 of the present application are not-patentably distinct from claims 1-18 of United States Patent US 10,404,786 B2.  In the absence of any indication of allowable claims, the applicant respectfully reserves the right to submit a terminal disclaimer at a future date once allowable claims are identified. Additionally, the applicant respectfully reserves the right to alternatively traverse the rejection under non-statutory double patenting.  However, in view of an absent Terminal Disclaimer, and traversal, the above obviousness-type double patenting rejections continue and are each hereby incorporated in this FINAL Office Action by reference

10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this action:

   A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

11.  Claims 1-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated Campion et al. (United States Patent Number: US 2012/0324070 A1 (Published: 20 December 2012)).



13.  Per claim 1, to the best examiner can understand the claimed invention in light of the applicant’s specification, Campion taught a method (e.g., see paragraph [0004]) for managing a software-defined data center (e.g., see paragraph [0024]), the method comprising:
a)  implementing redundant cloud management stacks (e.g., see paragraph [0002] on page 1 of the applicant’s specification, figure 4, figure 5, figure 8 (810) of Campion, Abstract, paragraph [0016], paragraph [0017], paragraph [0050]-et seq. for figure 4, figure 5, and paragraph [0080]);
b)  receiving an application programming interface (API) call (e.g., see figure 4 (405) and figure 5 (from 510 to 515)) at an API duplicator (e.g., see figure 4 (410) and figure 5 (515));
c)  duplicating the API call to generate duplicate API calls (e.g., see figure 4 (410) and figure 5 (515));
d)  providing the duplicate API calls to the redundant cloud management stacks (e.g., see figure 4  (to 415s) and figure 5 (to 520));
e) processing the duplicate API calls in parallel with the redundant cloud management stacks (e.g., see figure 4 (420s) and figure 5 (530)); and,
f)  performing a data center operation corresponding to the processed duplicate API calls (e.g., see figure 4 (425s, 430, 435, 440, 445, and 450) and figure 5 (545, 550, 555, 560, 565, 570, and 575)).

14.  Per claim 2, Campion also taught the redundant cloud management stacks are implemented above a virtualization management stack (e.g., see figure 8 (805)).

15.  Per claim 3, Campion also taught the data center operation is performed by the virtualization management stack and wherein only one processed duplicate API call is performed by the virtualization management stack and all other processed duplicate API calls are not performed by the virtualization management stack (e.g., see figure 5 ((555), 565 (NO), and (575)), paragraph [0060], and paragraph [0061]).

16.  Per claim 4, Campion also taught the redundant cloud management stacks and the virtualization management stack are components of a software-defined data center stack (e.g., see figure 8, paragraph [0016], and paragraph [0017]).

17.  Per claim 5, Campion also taught the redundant cloud management stacks are implemented by instantiating cloud management stacks that are functional equivalents (e.g., see paragraph [0075]).



19. Per the added limitations of claims 7-19,  these claims do not teach or define above the correspondingly rejected claims given above, and are thus rejected for the same supporting rationales as given above.  

20.  The grounds for rejections, and rejections, under 35 U.S.C. 102 (a)(1), above, in the examiner’s prior Office Action, mailed 29 September 2020, continue and are each hereby incorporated in this FINAL Office Action by reference.

21.  The applicant argued the grounds for rejections, and rejections, under 35 U.S.C. 102 (a)(1), above, in his 29 December 2020 response by stating in substance that claims 1-19 were rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Campion et al. (United States Patent Number: US 2012/0324070 A1, hereinafter Campion). However, the applicant respectfully submits that the pending claims are patentable over Campion at least for the reasons provided below:
a)  per claim 1, claim 1 recites a method for managing a software-defined data center, the method comprising: implementing redundant cloud management stacks; receiving an application programming interface (API) call at an API duplicator; duplicating the API call to generate duplicate API calls; providing the duplicate API calls to the redundant cloud management stacks; processing the duplicate API calls in parallel within the redundant cloud management stacks; and performing a data center operation corresponding to the processed duplicate API calls.  As recited in claim 1, redundant cloud management stacks are implemented and duplicate API calls are processed in parallel within the redundant cloud management stacks before performing a data center operation corresponding to the processed duplicate API calls. The applicant asserts that claim 1 is not anticipated by Campion at least because Campion does not disclose processing duplicate API calls in parallel within redundant cloud management stacks before performing a data center operation corresponding to the processed duplicate API calls.  With reference to figure 4, Campion discloses a “Management System” but there is nothing about the “Management System” in figure 4 that discloses processing duplicate API calls in parallel within redundant cloud management stacks before performing a data center operation corresponding to the processed duplicate API calls. Campion does disclose that a request (disclosed as a request for placement in the cloud per his paragraph [0050]) is provided to each of two cloud nodes, specifically to each of cloud node 1 and cloud node 2. The process of providing a request to cloud node 1 and to cloud node 2 is clearly shown in figure 4 through step 410 (transmit request to cloud nodes) and through steps 4151 (receive request) and 4152 (receive request). Further, with reference to figure 4, the cloud nodes evaluate the requests and then at steps 4251 and 4252, the cloud nodes each transmit a suitability value to the management system. Once the suitability values are received by the management system, the management system processes the one request by implementing steps 430, 435, and 440. Thus, while Campion discloses that cloud nodes 1 and 2 each receive the request (e.g., a request for placement in the cloud) and each determine in parallel a suitability to 
b)  per independent claim 7 and claim 13, independent claim 7 and 13 include features similar to claim 1.  The applicant asserts that these independent claims are allowable at least for similar reasons as stated above with regard to claim 1;
c)  dependent claims 2-6 are dependent on claim 1, claims 8-12 are dependent on claim 7, and claims 14-19 are dependent on claim 13. The applicant asserts that these dependent claims are allowable at least based on an allowable base claim.  Additionally, claim 2 recites in part that the redundant cloud management stacks are implemented above a virtualization management stack. With reference to figure 3 of the applicant’s specification, the redundant cloud management stacks (306-1 and 306-2) are clearly shown as above the virtualization management stack (310). This is in contrast to Campion in which the requests are processed by cloud nodes 1 and 2 (figure 4), which execute in the virtualization layer 805 that is below the management layer 810 as shown in figure 8 of Campion. Ultimately, the management system (figure 4) and the management layer (figure 8, 810) of Campion may read on the claimed cloud management stack and the cloud nodes 1 and 2 (figure 4) and virtualization layer (figure 8, 805) may read on the claimed virtualization management stack. However, Campion discloses only a single management system (figure 4)/management layer (figure 8, 810) that is above the virtualization layer 805 and does not disclose redundant cloud management stacks that are implemented above a virtualization management stack as recited in claim 2. Thus, Campion does not disclose processing the duplicate API calls in parallel within the redundant cloud management stacks, where the redundant cloud management stacks are implemented above a virtualization management stack, as recited in claim 2.  Similar remarks apply to dependent claim 8 and independent claim 13.

22.  However, per the applicant’s 29 December 2020 arguments of the grounds for rejections, and rejections, under 35 U.S.C. 102 (a)(1), above;
a)  per claim 1, claim 1 is anticipated by Campion for the reasons outlined above; specifically, because Campion taught processing duplicate API calls in parallel within redundant cloud management stacks before performing a data center operation corresponding to the processed duplicate API calls (e.g., see figure 4 (410-415s, 420, 425s, 430, 435, 440, 445, and 450) and figure 5 (515-520, 530, 545, 550, 555, 560, 565, 570, and 575)).  Further, with reference to figure 4, the cloud nodes evaluate the requests and then at steps 4251 and 4252, the cloud nodes each transmit a suitability value to the management system. Once the suitability values are received by the management system, the management system processes the one request by implementing steps 430, 435, and 440. Thus, while Campion discloses that cloud nodes 1 and 2 each receive the request (e.g., a request for placement in the cloud) and each determine in parallel a suitability to 
b)  per independent claim 7 and claim 13, independent claim 7 and 13 include features similar to claim 1; hence, claim 7 and claim 13, stand rejected on the same grounds indicated above for similar reasons as stated above with regard to claim 1;
c)  dependent claims 2-6 are dependent on claim 1, claims 8-12 are dependent on claim 7, and claims 14-19 are dependent on claim 13; and, these dependent claims stand rejected on the grounds indicated above;
d)  claim 2 recites in part that the redundant cloud management stacks are implemented above a virtualization management stack. Campion teaches processing the duplicate API calls in parallel within the redundant cloud management stacks, where the redundant cloud management stacks are implemented above a virtualization management stack, as recited in claim 2 (e.g., see above for inherited claim 1 limitations into claim 2 and figure 8 (805) for the additional limitation of claim 2).  Similar for claim 8 and claim 13.

23.  THIS ACTION IS MADE FINAL.   The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

24.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

25.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

26.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

27.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

28.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT B HARRELL/
    Primary Examiner
       Art Unit 2442